

Exhibit 10.06


AMENDMENTS TO THE
SCANA CORPORATION DIRECTOR COMPENSATION AND DEFERRAL PLAN




Pursuant to the authority granted to the officers of SCANA Corporation by a
Resolution of the Board of Directors of SCANA Corporation adopted on November 1,
2006, the following amendments shall be included in the working copy of the
SCANA Corporation Director Compensation and Deferral Plan (the “Plan”) as
follows effective November 1, 2006 (with new language bolded and underlined,
deletions struck-through):



1.  
Section 8.1 is amended to read as follows:



8.1
Accelerated Distributions Upon Change in Control. Notwithstanding anything in
this Plan to the contrary, upon the occurrence of a Change in Control where
there has not been a termination of the SCANA Corporation Key Employee Severance
Benefits Plan prior thereto, the amounts (or remaining amounts) credited to each
Participant’s DCD Ledger under this Plan as of the date of such Change in
Control (referred to as each Participant’s “DCD Benefit”) shall become
immediately due and payable. All DCD Benefits payable under this Section 8.1
shall be paid to each Participant (and his or her Beneficiary) in the form of a
single lump sum cash payment, together with an amount (the “Gross-Up Payment”)
such that the net amount retained by each Participant after deduction of any
excise tax imposed by Section 4999 of the Code (or any similar tax that may
hereafter be imposed) on such benefits (the “Excise Tax”) and any Federal,
state, and local income tax and Excise Tax upon the DCD Benefit and the Gross-Up
Payment provided for by this Section 8 shall be equal to the value of the
Participant’s DCD Benefit. Such payment shall be made by the Company (or to the
extent assets are transferred to the SCANA Corporation Director Compensation
Trust by the trustee of such trust in accordance with the trust’s terms) to the
Participant (or his or her Beneficiary) as soon as practicable following the
Change in Control, but in no event later than the date specified by the terms of
the SCANA Corporation Director Compensation Trust. In all events, if the SCANA
Corporation Key Employee Severance Benefits Plan was terminated prior to such
Change in Control, then the provisions of this Section shall not apply and
Participants’ benefits shall be determined and paid under the otherwise
applicable provisions of the Plan.

 



2.  
Sections 8.2 and 8.3 are deleted in their entirety, and the remaining Sections
and internal cross-references are re-numbered accordingly.



 
IN WITNESS WHEREOF, the Company has caused this SCANA Corporation Director
Compensation and Deferral Plan to be amended by its duly authorized officer to
be effective as of November 1, 2006.


 
SCANA Corporation     
 


By: /s/William B. Timmerman   
William B. Timmerman


Title: Chairman, President and Chief Executive Officer


ATTEST:


/s/Lynn M. Williams  
Secretary